Citation Nr: 0215343	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  01-06 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a skin disorder due 
to exposure to herbicides.  

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD), from 
the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the RO 
which denied service connection for a skin rash on the basis 
that the claim was not well grounded, and granted service 
connection for PTSD.  The RO assigned a 30 percent evaluation 
for PTSD, effective from February 22, 2000, the date of 
receipt of the veteran's claim.  38 C.F.R. § 3.400(b)(2)(i) 
(2001).  In February 2002, the RO readjudicated the claim of 
service connection for a skin rash, including consideration 
of the claim based on exposure to herbicides.  

With respect to the issue of a rating in excess of 30 percent 
for PTSD, the Board is undertaking additional development on 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  The duty to assist and notify has been satisfied.  

2.  There is no competent evidence linking any diagnosed skin 
disability, initialoly manifested many years postservice, 
with any exposure to herbicide agents used in Vietnam.  



CONCLUSION OF LAW

A skin disability was not incurred in service, on a direct or 
presumptive basis, as a result of exposure to herbicides.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5100, 5102, 5103, 
5103A, 5106, 5107, (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(e) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  For purposes of this appeal, the Board will assume that 
this liberalizing law is applicable to the current appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issue of service connection for a skin 
disorder at this time, and that all notification and 
development actions needed to render a fair decision on this 
issue has been accomplished.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Upon careful review of the claims 
folder, the Board finds that all required notice and 
development action specified in this new statute and 
implementing regulations have been complied with.  The 
veteran was informed of what evidence he was expected to 
provide VA and of the type of evidence needed to establish 
entitlement.  By letter dated March 2001, he was informed of 
whose responsibility it was to obtain needed records and of 
what evidence was still needed.  The veteran was also 
afforded a VA examination.  All pertinent medical records 
from sources identified by the veteran have been obtained and 
associated with the claims file.  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to the claim now 
at issue on appeal.  

Factual Background

The veteran's service medical records show no complaints, 
findings, or diagnosis referable to any skin disorder during 
service.  The veteran's separation examination showed his 
skin was normal.  

The veteran made no mention of any skin problems on his 
original application for VA benefits received in December 
1971 or on an application received in February 1989.  (In 
December 1971, the veteran sought service connection for 
residuals of burns to his left foot and both hands.  In 
February 1989, the veteran sought service connection for 
PTSD.)  

The evidentiary record includes numerous VA outpatient 
records, hospitalization reports, and VA examinations from 
February 1989 to February 2002.  Most of these records 
pertain to the veteran's psychiatric problems and include 
very little information regarding his skin.  A Discharge 
Summary report for hospitalization for psychiatric problems 
in March 1989 included some clinical findings pertaining to 
the veteran's skin.  Examination of the veteran's extremities 
showed no cyanosis, clubbing, or edema, and no cog wheeling.  
There was no evidence of lymphadenopathy.  The veteran was 
hospitalized for approximately two weeks.  During that time, 
he made no mention of any skin problems and no pertinent 
abnormalities or diagnosis of a chronic skin disorder was 
noted.  

VA psychiatric examinations in January 1998 and March 2000, 
and outpatient records from 1995 to January 2001, show no 
complaints, findings, or diagnosis of a skin disorder.  (The 
records show some edema in the lower extremities related to 
vein stripping from varicose veins in 1979, but no skin 
problems.)  

Private treatment records, received in February 2001, show 
that the veteran was seen on several occasions for various 
problems from July 1980 to September 1988.  In October 1986, 
the veteran was evaluated for possible hemochromatosis; he 
was concerned because his father suffered from 
hemochromatosis.  Examination of the veteran's skin at that 
time showed some tinea versicolor, but no sign of 
hemochromatosis.  The report indicated that the veteran was 
basically healthy and had varicose veins.  A entry dated in 
September 1988 indicated that the veteran had a scaly rash on 
his right hand for 1 to 2 weeks.  The veteran reported that 
he worked as a gardener, but said that he was not exposed to 
cement.  He also reported that his tinea versicolor was 
becoming worse again.  On examination, there were tiny white 
spots all over his trunk and upper extremities.  There were 
scaly slightly callus-like eruptions on the distal palm and 
fingers of the right hand.  The assessment was eczema on the 
hand and tinea versicolor.  The veteran was prescribed cream 
for the hands and Selenium Sulfide lotion for the tinea 
versicolor.  

On a VA skin examination in February 2002, the veteran 
reported that he had a pruritic rash on his chest for the 
past 20 years, and that it was made worse by exposure to the 
sun.  He said that he was seen by a private doctor in 1988 
and was prescribed a topical lotion which was effective.  He 
noted that he was not treating the rash anymore, but that it 
was still a problem.  The examiner indicated that the veteran 
had a possible history of eczema with a childhood history of 
dry-itching skin.  There was no history of allergies or 
asthma.  On examination, the veteran had mild erythema of the 
sun-exposed areas of the face, neck, and upper portion of his 
chest.  He had multiple irregular brown macules symmetrically 
distributed on his shoulders.  There were xerosis and 
hyperlinearity on the palms of his hands and xerosis on his 
ankles.  There was no evidence of acne, milia, scarring, or 
other signs of skin fragility, specifically on the dorsum of 
his hands and face.  Wood light examination was unremarkable.  

The diagnosis was mild to moderate solar elastosis.  The 
examiner indicated that there was no evidence of chloracne or 
porphyria.  He opined that the veteran's skin findings were 
consistent with moderate exposure to the sun which can result 
in thinning of the skin, multiple solar lentigo and 
persistent erythema.  The examiner stated that he saw no 
evidence of porphyria or chloracne to support exposure to 
Agent Orange or other herbicides from Vietnam.  He noted that 
the veteran may have had tinea versicolor in 1998, but that 
it appeared that it was successfully treated, based on the 
current examination.  

Agent Orange - In General

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304; Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The law 
provides a presumption of service connection for certain 
diseases, including chloracne or other acneform disease 
consistent with chloracne and Porphyria cutanea tarda, which 
become manifest after separation from service in veterans who 
served in the Republic of Vietnam during the Vietnam era.  
38 U.S.C.A. § 1116 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2001).  However, the presumption is 
a rebuttable one.  38 C.F.R. § 3.307(d) (2001).

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for certain conditions, including any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  67 Fed. Reg. 42600 (2002).

Prior to December 27, 2001, if any of the diseases listed in 
38 C.F.R. § 3.309(e) became manifest in a veteran who served 
in Vietnam after he had separated from service (subject to 
certain periods of time for certain diseases), the veteran 
was presumed to have been exposed to an herbicide agent, and 
service connection could be granted for the disease provided 
"that the rebuttable presumption provisions of § 3.307(d) 
were also satisfied."  38 C.F.R. §§ 3.307(a)(6)(i), (ii), 
(iii), (d), 3.309(e); see McCartt v. West, 12 Vet. App. 164, 
168 (1999) (noting that, unless a veteran developed one of 
the diseases enumerated in the law as attributable to 
herbicide exposure, the veteran was not presumed to have been 
exposed to herbicides).  Effective December 27, 2001, the law 
was amended to provide a presumption of exposure to herbicide 
agents for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  38 U.S.C.A. § 1116(f) (West 1991 & Supp. 2002).  
In this case, the veteran served in the Republic of Vietnam 
during the required time period; therefore, he is presumed to 
have been exposed to herbicide agents.   

The veteran's seeks to establish service connection for a 
chronic skin disorder due to exposure to herbicides.  None of 
the diagnosed skin disabilities has been associated with 
exposure to herbicides.  See 38 C.F.R. § 3.309(e).  
Accordingly, there is no presumptive basis to grant service 
connection for diagnosed skin conditions based on exposure to 
Agent Orange.  

Moreover, in reviewing the evidentiary record, the Board 
finds no basis to conclude that the veteran has a skin 
disability at present which is related to herbicide exposure 
in service.  There were no abnormalities or diagnosis of a 
skin disorder during service, and a skin condition was first 
manifested many years postservice.  Initially when diagnosed, 
the veteran was found to have eczema on his right hand and 
tinea versicolor.  The current VA examination shows that the 
veteran suffers only from solar elastosis due to sun 
exposure; there was no evidence of any other skin disorder.  
While the veteran believes that the skin disabilities for 
which he has been treated are related to herbicide exposure 
during military service, he has not provided any competent 
evidence to support his assertion.  The veteran, as a layman, 
is not competent to provide an opinion regarding medical 
causation or etiology of a medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of any 
competent evidence showing that the veteran has a chronic 
skin disability at present which is related to herbicide 
exposure during military service, the Board finds no basis to 
grant service connection.  Accordingly the appeal is denied.  


ORDER

Service connection for a skin disorder, based on exposure to 
herbicides in service, is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

